Citation Nr: 0711497	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-06 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from November 1975 to 
November 1976.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
December 2005 the veteran testified at a Board hearing.  In 
January 2006 the Board reopened the veteran's claim of 
entitlement to service connection for schizophrenia and 
remanded the issue for further development.  


FINDING OF FACT

The veteran does not suffer from schizophrenia.  


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by the 
veteran's active duty service, nor may schizophrenia be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the February 2006 VCAA letter have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in the February 2006 VCAA letter, the appellant was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

The Board also notes that the February 2006 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran after the rating decision 
on appeal.  However, the Board finds that any defect with 
respect to the VCAA notice requirement was harmless error for 
the reasons specified below.

In the February 2006 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
the claim, the evidence needed to substantiate such claim, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period, and was 
provided with the opportunity to attend hearings.  The 
veteran attended a Travel Board hearing in December 2005.  
Neither the veteran nor his representative has indicated, 
and there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  While 
there were some questions as to whether the veteran's 
records from the VA Bay Pines medical facility were 
associated with the file, in a June 2006 statement the 
veteran confirmed that all pertinent evidence was sent.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application 
that the Dingess/Hartman analysis.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection.  Regardless of 
whether the veteran was provided notice of the types of 
evidence necessary to establish a disability rating or 
effective date for the issue on appeal, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that the evidence 
is against the veteran's claim, any questions as to the 
appropriate disability rating and effective date to be 
assigned are rendered moot. 

Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychosis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records included a November 
1976 psychiatric evaluation, revealing that the veteran was 
hospitalized from November 8, 1976 to November 12, 1976.  The 
veteran was initially brought to the emergency room due to 
drug overdose.  He stated he wanted to die because he wanted 
to get out of the Navy.  The examiner noted that the veteran 
wanted to hurt himself in the past but when questioned 
whether he wanted to die he always replied that he wanted to 
leave the Navy.  The examiner indicated that there appeared 
to be no acute suicidal ideation, however the veteran's 
attempts at self harm were a means of getting out of a 
stressful situation, which appeared grossly manipulative.  
The veteran's speech was fully appropriate, he evidenced no 
clinical depression or psychosis and he was fully oriented 
with recent and remote memory intact.  The diagnosis was 
immature character disorder with severe impulsivity.  It was 
recommended that the veteran have an administrative 
separation on the grounds of character disorder.  The 
veteran's November 1976 separation examination evaluated his 
psychiatric status as normal.  On the accompanying Report of 
Medical History the veteran noted he had depression/excessive 
worry.  

The claims folder is replete with post-service medical 
evidence.  An August 1977 VA hospital summary report, 
indicated that the veteran was admitted June 1977, discharged 
August 1977, and was treated for emotionally unstable 
personality.  The veteran stated he had problems getting 
along with people and related contemplating suicide.  The 
examiner noted the veteran was well oriented and there was no 
evidence of psychosis.  A March 1979 letter from a private 
doctor asserted that the veteran was treated 3 times from 
1972 to 1977 and there was no indication of emotional upsets.  
Private medical records from the Suncoast Psychiatric Center 
showed the veteran was hospitalized in March 1979, his 
diagnoses included schizophrenia-schizoeffective-excited, 
psychotic depressive reactions and inadequate personality.  
April 1979 letters from a private doctor at the Suncoast 
Psychiatric Center indicated the veteran was unable to work 
and should be placed on welfare.  

Lay statements received in June 1980 from the veteran's 
family and friends indicated that he had a pleasant childhood 
and his problems began in service.  In May 1980 the veteran's 
doctors petitioned that he be subjected to involuntary 
hospitalization due to schizophrenia, however a Court order 
denied the petition based on a finding that the veteran was 
not likely to injure himself or others.  A letter received 
from the veteran's mother in June 1980 stated that he had a 
breakdown in October 1976, attempted suicide, was discharged, 
came home, was unstable, attempted suicide 6 months after 
separation from service, and in February 1979 was admitted to 
the VA Bay Pines mental ward (a March 1979 letter from the 
facility confirms this fact).  August 1979 to October 2001 
private medical records from the Marion Citrus Mental Health 
Center revealed that the veteran extensively was treated for 
psychiatric disorders, to include anger problems and 
schizophrenia, paranoid type chronic.  The veteran received 
crisis intervention, individual therapy, psychotropic 
medication and aftercare treatment.  

The veteran has been receiving Social Security Administration 
(SSA) benefits since 1979.  SSA records were received in 
March 2006 and included underlying treatment and hospital 
records since the veteran's separation from service.  These 
records showed various diagnoses for the veteran's disorder 
to include schizophrenia and borderline personality disorder.  
A June 1980 psychological evaluation noted a history of brief 
reactive psychosis dating back to 1976.  

VA medical records from 2000 to 2006 revealed the veteran was 
treated for schizophrenia, depression, anxiety and insomnia.  
A January 2001 VA medical record from the Port Richey Mental 
Health Clinic in presenting the veteran's medical history as 
apparently reported by the veteran, indicated that he was 
hospitalized for suicide attempts in the late 1970s and 
1980s.  The January 2001 VA medical record provided a 
diagnosis of schizoaffective disorder.  The examiner opined 
that the veteran's mental disorder may be service connected.

During his December 2005 Board hearing, the veteran argued 
that he was misdiagnosed in service.  He testified that in 
service he had uncontrollable symptoms such as difficulty 
thinking, disorganized thoughts, trouble concentrating, 
trouble following orders and attempted suicide.  Internet 
articles on schizophrenia received from the veteran in 
October 2005, indicated that because schizophrenia often 
shares a significant number of symptoms with other disorders, 
misdiagnosis is a common problem.  Cognitive symptoms of 
schizophrenia could include disorganized thinking, poor 
concentration, and difficulty integrating thoughts, feelings 
and behavior.

The veteran was afforded a VA examination in July 2006.  The 
claims folder was reviewed in conjunction with the 
examination.  The veteran reported 6 suicide attempts, with 
the most recent in 1980, and in the past he experienced 
delusions and hallucinations.  In 2002 the veteran was 
involuntarily hospitalized after cutting his wrists.  The 
July 2006 VA examiner, a clinical psychologist, noted that 
symptoms of the veteran's borderline personality disorder 
included efforts to avoid abandonment.  The veteran admitted 
to cutting his wrists to avoid abandonment.  The psychiatric 
examination showed the veteran had panic attacks, 
obsessive/ritualistic behavior and was capable to manage his 
financial affairs.  The examiner opined that the veteran's 
test results were not indicative of a psychotic disorder and 
provided a diagnosis of borderline personality disorder.  The 
examiner explained that while the veteran has been diagnosed 
with psychotic disorders in the past (e.g. schizophrenia, 
schizoaffective disorder), he neither exhibited nor reported 
any current signs or symptoms of psychosis (e.g. disorganized 
speech, disorganized or bizarre behavior, inappropriate 
affect, responding to internal stimuli).  His account of past 
auditory hallucinations included several atypical details 
which are not consistent with reports from individuals 
suffering from psychotic disorders.  This examiner felt that 
the veteran's report of past psychotic symptoms was likely 
feigned.  The examiner concluded that the veteran meets the 
criteria for borderline personality disorder, which is the 
result of childhood experiences and thus is less likely than 
not the result of the veteran's military service.  

In January 2007 a medical opinion was received from the 
Veterans Health Administration (VHA).  The opinion was 
rendered by a medical doctor in the Department of Psychiatry 
at the Providence VA Medical Center.  The examiner 
extensively commented on the medical evidence in the claims 
folder.  The examiner pointed out that the veteran's service 
medical records showed he could not cope with school and 
while in service the veteran did not report any psychotic 
symptoms or any other symptoms to support a diagnosis of a 
psychotic disorder.  There were no reported visits for 
psychiatric complaints or stresses of anything else that 
could be construed to be prodromal symptoms of schizophrenia.  
The examiner noted that the June 1977 VA discharge summary 
showed the veteran's emotional status improved on medication, 
however it was unheard of active symptoms of schizophrenia to 
resolve on benzodiazepines alone.  As for the medical 
evidence from the Marion Citrus Mental Health Center, which 
provided various diagnoses including schizophrenia, the 
examiner concluded that none of these notes document 
significant psychotic symptoms to support a schizophrenia 
diagnosis and in fact specifically state that there was no 
evidence of psychotic symptomatology.  The examiner commented 
that recent VA medical records, dated in the 2000s, showing a 
schizoaffective diagnosis did not document any psychotic 
symptoms and indicated that the veteran was on medication 
that typically is not prescribed to a schizophrenic patient 
because of the potential to worsen chronic psychotic 
symptoms.  The VHA examiner found that the veteran's post-
service psychiatric course did not appear to meet the 
criteria for schizophrenia.  When psychiatrically ill, he was 
only briefly psychotic and lacked other symptoms such as 
disorganized speech and behavior and negative symptoms.  The 
examiner opined that the veteran's symptoms reflect a 
diagnosis of borderline personality disorder with his history 
of unstable relationships, recurrent suicidal behavior, 
inappropriate anger and stress-related paranoid ideation.  

The VHA examiner also provided an explanation regarding the 
veteran's post-service diagnoses of schizophrenia.  The 
doctor stated that until the introduction of the Diagnostic 
and Statistic Manual of Mental Disorders (DSM) III criteria 
published in 1980, the psychiatric community used vague 
descriptions for psychiatric illnesses, especially 
schizophrenia described in the DSM-II.  Schizophrenia was 
liberally used and notoriously overdiagnosed.  Hence, the 
examiner opined that the veteran's 1979 schizophrenia-
spectrum diagnosis did not mean that the veteran met today's 
criteria.  The examiner concluded that it is not uncommon for 
diagnoses to carry over from psychiatric visit to visit 
regardless of accuracy, which may be the situation in the 
veteran's case complicated by his pursuit of his disability 
claim and tendency to not always accurately represent his 
history.  The VHA examiner's pertinent diagnoses were history 
of polysubstance abuse (presumably in remission) and 
borderline personality disorder.  

The veteran maintains that he was misdiagnosed in service as 
little was known about schizophrenia.  He argues that his 
initial manifestations during service represented 
schizophrenia.  However, the veteran as a lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  Similarly, the lay statements 
from the veteran's family and friends cannot be dispositive 
of medical diagnosis or causation.   See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  With respect to the 
copy of an Internet article regarding schizophrenia submitted 
by the veteran, the Court has held that a medical article or 
treatise can provide support, but that such must be combined 
with an opinion of a medical professional and be reflective 
of the specific facts of a case as opposed to a discussion of 
generic relationships.  Sacks v. West, 11 Vet. App. 314, 316-
17 (1998); see Wallin v. West, 11 Vet. App. 509, 514 (1998) 
(medical treatise evidence discussed generic relationships 
with a degree of certainty to establish a plausible causality 
of nexus); see also Mattern v. West, 12 Vet. App. 222, 228 
(1999).  In this case, the submitted article is very general 
in nature and does not include consideration of any facts 
specific to the veteran's circumstances.  As such, the 
article, standing alone, is insufficient to show that the 
veteran has schizophrenia that is related to his period of 
active military service.

The competent evidence that supports a schizophrenia 
diagnosis consists of private and VA medical records from 
1979 to the 2000s.  It appears that any reference the records 
suggest to psychosis during service is history as reported by 
the veteran.  A January 2001 VA progress noted indicated the 
veteran's schizoaffective disorder may be due to service.  
Conversely, the July 2006 VA examination and January 2007 VHA 
opinion concluded that a diagnosis of schizophrenia is not 
warranted and that the veteran's current diagnosis is 
borderline personality disorder.  The Board attaches 
significant probative value to these opinions as they are 
well reasoned, detailed, and included a comprehensive review 
of the claims file.  The VA examiners had the opportunity to 
review the veteran's past diagnoses of schizophrenia, but 
resolved that the veteran does not in fact have 
schizophrenia.  The VHA examiner in particular provided 
extensive comments on the various medical evidence reflecting 
a schizophrenia diagnosis.

The VHA examiner explained that the veteran's historic 
diagnosis of schizophrenia is likely based on the psychiatric 
community's previous use of the DSM-II criteria.  The recent 
VA opinions appear to be based on and fully supported by the 
results of the current DSM criteria.  Furthermore, they are 
more recent in time than the previous schizophrenia 
diagnosis.  The VA opinions also are consistent with the 
veteran's service medical records, which are devoid of 
treatment for psychosis or other mental disorders.  The Board 
finds it significant that the November 1976 separation 
examination evaluated the veteran's psychiatric status as 
normal.  The VA examiners found that the veteran's diagnosed 
borderline personality disorder is a result of his past 
personal history to include his childhood and unstable 
relationships.  Thus, although there are post-service 
diagnoses suggesting schizophrenia, they are outweighed by 
the more current competent evidence as provided by the VA 
examiners as set forth above.  Thus the more probative 
medical evidence establishes a diagnosis of borderline 
personality disorder rather than schizophrenia.  

It is noted that service connection is not available for a 
personality disorder in service without competent medical 
evidence of a superimposed psychiatric disorder.  See 
VAOPGCPREC 82-90; 38 C.F.R. § 4.127.  This is inapplicable in 
the instant case as the veteran is not raising such 
contentions.

In sum, the more probative evidence does not establish a 
diagnosis for schizophrenia.  Therefore, the weight of the 
evidence is against the veteran's claim for service 
connection for schizophrenia.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for schizophrenia is 
denied.  



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


